        Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DONNA CAVE, JUDITH LANSKY,                                                           PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                    CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                                  INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                               No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                             DEFENDANT

     RESPONSE IN OPPOSITION TO SATANIC TEMPLE’S MOTION TO COMPEL

       The Satanic Temple’s improper discovery requests demand production of a vast universe

of documents—most of which Secretary Thurston does not even maintain. These include

correspondence, notes, tax records, meeting minutes, campaign contribution disclosures, as well

as facially improper demands for attorney work product. The requested discovery would have

vanishingly slight significance (if any) for resolving the issues in this litigation, and in many

cases, Defendant simply has nothing more to produce. Further, the Satanic Temple’s effort to

confer consisted of a single perfunctory email that demanded a full production of virtually all

requested items in less than two days. DE 120-6 at 3. This Court should deny the Satanic

Temple’s motion to compel.
        Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 2 of 13



       I.      Secretary Thurston lacks possession, custody, or control over the vast
               majority of the records the Satanic Temple demands.

       Defendant tried to explain to the Satanic Temple that Secretary Thurston does not have

possession, custody, or control of the vast majority of the records that it now seeks to compel

him to produce. In particular, Secretary Thurston is not the custodian of correspondence, notes,

or other material for the General Assembly, the Governor, and certainly not for “the State of

Arkansas” and “its employees.” See, e.g., DE 120-4 at 12. That should be the end of the matter

concerning these records.

       The Satanic Temple cites Kentucky v. Graham, 473 U.S. 159 (1985), wrongly contending

that a suit under Ex parte Young against Secretary Thurston as a state official puts the entire

State of Arkansas on the hook as a defendant in this action—and, therefore, subject to the Satanic

Temple’s discovery requests. But the United States Constitution, including the Eleventh

Amendment, bars any suit in federal court against the State of Arkansas. See Alden v. Maine, 527

U.S. 706 (1999). “This bar exists whether the relief sought is legal or equitable.” Papasan v.

Allain, 478 U.S. 265, 276 (1986). In light of the State of Arkansas’s sovereign immunity, the

Satanic Temple’s claims may proceed against Secretary Thurston in his official capacity only

under the narrow Ex parte Young fiction. 209 U.S. 123 (1908). Under Ex parte Young, when a

state official who enforces an unconstitutional law, they are stripped of their official character,

becoming merely another citizen who can constitutionally be brought before a court by a party

seeking injunctive relief. See id.

       Despite Defendant’s efforts, the Satanic Temple either ignores or simply fails to grasp

this distinction between a suit against the State of Arkansas (which is absolutely barred by

sovereign immunity) and a suit against a state official in their official capacity (which is




                                                  2
        Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 3 of 13



narrowly permitted under Ex parte Young). But Defendant is not the State of Arkansas. He is,

plainly, Secretary Thurston in his official capacity.

       Further, even if the State of Arkansas were a defendant in this action, then because

sovereign immunity is immunity to suit, that doctrine would absolutely preclude the State from

being compelled to respond to discovery. See Cottage v. United States, No. 4:05CV2293, 2006

WL 2422895, at *7 (N.D. Ohio Aug. 22, 2006) (“[I]mmunity is effectively lost if the case is

erroneously permitted to proceed through extensive discovery and trial.”) (citing Saucier v. Katz,

533 U.S. 194, 200-01 (2001)); see generally Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)

(addressing the same issue in the context of qualified immunity).

       Secretary Thurston does not have possession, custody, or control of the vast majority of

the records that the Satanic Temple now seeks to compel him to produce. Therefore, this Court

should deny its motion.

II.    The Satanic Temple’s requests are irrelevant, disproportionate to the needs of the
       case, and otherwise improper.

       Besides its misrepresentation of who Defendant is, the Satanic Temple has improperly

demanded production of items that are variously outside the scope of discovery, of vanishingly

slight importance (if any) to resolving the issues in this action, and irrelevant to any party’s claim

or defense—as they have no tendency to make any material fact more or less probable. The

Supreme Court has recognized that “the discovery provisions, like all of the Federal Rules of

Civil Procedure, are subject to the injunction of Rule 1 that they “be construed to secure the

just, speedy, and inexpensive determination of every action.” Herbert v. Lando, 441 U.S. 153,

177 (1979) (emphasis in Lando). Therefore, “the requirement of Rule 26(b)(1) that the material

sought in discovery be ‘relevant’ should be firmly applied.” Id.




                                                  3
        Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 4 of 13



       Further, under Federal Rule of Civil Procedure 26(b)(1), discovery must be “proportional

to the needs of the case, considering the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

the importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” These considerations weigh decisively against

compelling the discovery demanded by the Satanic Temple because where those requests seek

items that are even remotely relevant, they are of slight importance, overbroad, burdensome, and

would require disproportionate effort and expense to fulfill. As the Supreme Court has

recognized, “district courts should not neglect their power to restrict discovery where “justice

requires [protection for] a party or person from annoyance, embarrassment, oppression, or undue

burden or expense . . . .” Herbert, 441 U.S. at 177. Indeed, to the extent that the Satanic

Temple’s requests actually request items possessed by Secretary Thurston, they are the very

definition of a fishing expedition calculated to oppress and annoy.

       To illustrate the discovery’s overbroad and unduly burdensome nature, the Satanic

Temple’s first set of requests, nos. 1 through 6, demand production of “all Correspondence” sent

or received by any “General Assembly Member,” “the Governor,” or “the Secretary of State”—

including all of their respective staff—at any time since January 1, 2015, in which any of the

following 52 terms appear: “Satan,” “Satanic,” “Satanist,” “Satanists,” “Baphomet,” “Devil,”

“Devils,” “Hail Satan,” “Doug Misicko,” “Doug Mesner,” “Lucien Greaves,” “Cevin Soling,”

“Kevin Soling,” “Malcolm Jarry,” “Malcolm Jerry,” “Erika Robbins,” “Mason Hargett,” “Harold

Cronk,” “Stu de Haan,” “Stu deHaan,” “Matthew A. Kezhaya,” “Matt Kezhaya,” “Sonia A.

Kezhaya,” “Sonia Kezhaya,” “Josie N. Graves,” “Josie Graves,” “Church of Satan,” “COS,”

“The Satanic Temple,” “TST,” “United Federation of Churches,” “Reason Alliance Ltd.,”



                                                  4
         Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 5 of 13



“Alliance for Self-Directed Education ,” “Spectacle Films,” “Cinephobia,” “Pure Flix

Entertainment,” “American Heritage and History Foundation,” “National Association of

Christian Lawmakers,” “Rally for Governor Rick Scott,” “Pink Mass,” “Protect Children

Project,” “Black Mass at Harvard,” “After School Satan Club,” “Grey Faction,” “The

Unveiling,” “Rally for Religious Liberty,” “Devil's Renaissance,” “Ten Commandments,”

“Baphomet,” “Hanuman,” “Saline Atheist and Skeptic Society,” and “Gold Star Families.” DE

120-1.

         Request no. 1, for example, demands, without limitation, “all Correspondence, sent or

received during the period beginning January 1, 2015 to present, to or from any General

Assembly Member or the Governor” that contains any of eight of the above-listed words or

phrases (emphases added). The kind and subject matter of the correspondence are unlimited, as

“Correspondence” is defined to include “all written communications, regardless whether in the

form of a physical letter, an email, a text message, a memorandum, or any other form of written

word.” DE 120-1.

         The Satanic Temple’s first set of requests broadly define “General Assembly Member” to

include not only the office holder but also “all of their staff.” DE 120-1. Likewise, it defines

“Governor” to include “all staff.” Id. The unrestricted class of General Assembly members

serving at any time since January 1, 2015, and the Governor, have no connection to any issue in

this litigation that would justify such searching requests. Further, that class includes numerous

individuals who have no conceivable connection whatsoever to this litigation—including, among

others, past and recently elected General Assembly members. The undue burden and excessive

expense of the discovery demanded in these requests far outweighs their likely benefit.




                                                  5
         Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 6 of 13



         Requests nos. 2 through 6 are similar to the first request but include, in addition, emails

sent or received by “the Secretary of State,” which is likewise defined to include “all staff.” DE

120-1.

         The Satanic Temple’s request no. 7 also demands—in the broadest possible terms—“all

Correspondence in the possession of the State of Arkansas or any of its employees that relates to

the Satanic Temple, its activities, or the Ten Commandments.” DE 120-1 at 6 (emphasis added).

The request for items in the possession of any employee of the State of Arkansas is a repeated

theme throughout the Satanic Temple’s discovery requests. See id. at 6 (RFPs no. 7 & 12), 7

(RFPs nos. 13, 16, & 17).

         The Satanic Temple’s other requests are likewise irrelevant, overbroad, burdensome,

disproportionate to the needs of the case, and otherwise improper. This Court should deny its

motion to compel.

III.     The Satanic Temple’s requests facially implicate attorney-client and work-product
         doctrines and raise knotty legislative-privilege issues.

         The Satanic Temple expressly seeks correspondence to and from members of the General

Assembly for the purpose of determining the intent of its legislative acts. As set forth above,

Secretary Thurston is not the custodian of the General Assembly’s correspondence. But—to the

extent that Secretary Thurston may possess any correspondence to or from legislators concerning

the intent of legislative acts—the Satanic Temple’s demands raise knotty legislative-privilege

issues. “[S]tate legislators are entitled to a federal common law speech or debate privilege[.]”

United States v. Craig, 528 F.2d 773, 779 (7th Cir. 1978), on reh'g, 537 F.2d 957 (7th Cir.

1976); In re Grand Jury Proceedings, 563 F.2d 577, 583 (3d Cir. 1977). This privilege covers

communications between legislators or their staff and third parties. Edwards v. Vesilind, 790

S.E.2d 469, 482-483 (Va. 2016) (applying Virginia’s Speech or Debate Clause); id. at 479 (“It


                                                   6
        Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 7 of 13



would be of little use to protect speech or debate between legislators on the floor of either house

but not to protect other communications or functions integral to the legislative process.”).

       Given the requested discovery’s significant volume—an estimated 15,000 pages—and its

slight importance to the issues in this litigation, the Attorney General has not been able to

undertake a thorough review to identify items that might be covered by legislative privilege. But

Defendant has objected, and counsel reserves all objections, on this basis to the extent that the

Satanic Temple’s requests implicate items or information that might be or become covered by

any legislator’s assertion of the privilege.

       Similarly, the Satanic Temple’s demands facially implicate items covered by attorney-

client and the work-product doctrines. For example, any correspondence between Secretary

Thurston and his counsel at the Attorney General’s office are implicated by its overbroad

requests. Further, the Satanic Temple has demanded, for example, “PDF copies of all written

correspondence between Defendant or any agent of Defendant, including without limitation all

counsel of record,” and “all individuals who have discoverable information on any issue in this

cause.” DE 120-2 at 2 (emphasis added).

       Again, given the sheer volume of items in Secretary Thurston’s possession that might fall

within the Satanic Temple’s vastly overbroad requests, Defendant has not been able to undertake

a thorough review to identify items so covered. But Defendant has objected, and counsel reserves

all objections, on the basis these doctrines. Diversified Indus., Inc. v. Meredith, 572 F.2d 596,

602 (8th Cir. 1977) (en banc) (attorney-client privileged materials are not discoverable); Baker v.

Gen. Motors Corp., 209 F.3d 1051, 1054 (8th Cir. 2000) (attorney work product is not

discoverable). The Court should deny the motion to compel.

       For these reasons, the Court should deny the Satanic Temple’s motion to compel.



                                                  7
        Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 8 of 13



V.     Secretary Thurston has nothing more to produce regarding the American History
       and Heritage Foundation.

       The Satanic Temple’s requests nos. 8 and 10 demand “the complete Secretary of State

file on the AHHF” and “all state tax records for the AHHF.” Without waiving and subject to

Defendant’s objections stated in his responses, Defendant has produced his file on the American

History and Heritage Foundation. As for tax records, Defendant lacks possession, custody, or

control over any such records for the Foundation. In particular, Defendant has no franchise tax

records for the Foundation because nonprofits do not pay franchise taxes. See Ark. Code Ann. §

26-54-102(b)(1). Upon information and belief, most other state tax records would be maintained

by the Department of Finance & Administration, which are not within Defendant’s possession,

custody, or control.

       The Satanic Temple’s first set of requests, no. 12, seeks “all documents in the possession

of the State of Arkansas or any of its employees that relates to the AHHF or its activities.” As set

forth more fully above and in Defendant’s response to this request, DE 120-4, Defendant lacks

possession, custody, or control of such documents and the request is improper for other reasons

there specified.

       For these reasons, the Court should deny the motion to compel.

VI.    Requests concerning the National Association of Christian Lawmakers have no
       conceivable relation to this litigation and are otherwise improper.

       The Satanic Temple’s first set of requests, nos. 9 and 11, seek records related to the

National Association of Christian Lawmakers. A search of the public information that is readily

available to the Satanic Temple through Secretary Thurston’s corporations-search reveals that

the National Association of Christian Lawmakers did not even exist until November 26, 2018.

See https://www.sos.arkansas.gov/corps/search_corps.php?DETAIL=516149&corp_type_id=



                                                 8
        Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 9 of 13



&corp_name=national+association+of+christian+lawmakers&agent_search=&agent_city=&age

nt_state=&filing_number=&cmd= (accessed April 22, 2020). That is long after the timeframe of

the events relevant to this litigation. It postdates the filing of this lawsuit by a full six months.

See DE 1 (filed May 23, 2018). Not even the Satanic Temple’s Second Amended Complaint,

filed on November 1, 2019, contains any allegations concerning the organization. DE 89.

        The National Association of Christian Lawmakers was not involved in any way with the

design, construction, or donation of the Ten Commandments monument. And even if it had been,

the purpose of a private entity is wholly irrelevant to the constitutionality of the monument under

Am. Legion v. Am. Humanist Assoc., 139 S. Ct. 2067, 2083 (2019), Pleasant Grove City v.

Summum, 555 U.S. 460, 476 (2009), and Red River Freethinkers v. City of Fargo, 764 F.3d 948,

950-51 (8th Cir. 2014). As set forth more fully in Defendant’s responses to these requests, DE

120-4, such records have no conceivable relationship to the issues in this litigation and are

improper for other reasons there specified.

        Further, Secretary Thurston lacks possession, custody, or control over any tax records for

the National Association of Christian Lawmakers. In particular, Secretary Thurston has no

franchise tax records because nonprofits do not pay franchise taxes. See Ark. Code Ann. § 26-54-

102(b)(1). Upon information and belief, most other state tax records would be maintained by the

Department of Finance & Administration, which are not within Defendant’s possession, custody,

or control.

        The Satanic Temple’s first set of requests, no. 13, seeks “all documents in the possession

of the State of Arkansas or any of its employees that relates to the NACL or its activities.” As set

forth more fully above and in Defendant’s response to this request, Secretary Thurston lacks




                                                    9
       Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 10 of 13



possession, custody, or control of such documents and the request is improper for other reasons

there specified. So the Court should deny the Satanic Temple’s motion to compel.

VII.   Secretary Thurston has fully produced documents related to the Capitol Arts and
       Grounds Commission’s vetting of the Ten Commandments monument.

       The Satanic Temple’s requests nos. 14 and 15 demand “all meeting minutes for any

meeting pertaining to the Ten Commandments Monument Display Act” or to Act 274 of 2017.

Further, requests nos. 16 and 17 demands “all notes created by any employee of the State of

Arkansas that pertains to” those two acts. Once again, Secretary Thurston does not maintain

meeting minutes for “any meeting” pertaining to these acts (including meetings between General

Assembly members or their staff and third parties) or for notes created by “employee[s] of the

State of Arkansas” generally, and so lacks possession, custody, and control over them.

       Defendant has already fully produced the transcripts of the Capitol Arts and Grounds

Commission’s meetings in which the Ten Commandments monument was vetted or in which Act

274 of 2017 was discussed, as well as a number of handwritten notes concerning those meetings.

Defendant knows of no other documents in his possession, custody, and control that would be

responsive to the request. The Court should deny the Satanic Temple’s motion to compel.

VIII. Secretary Thurston has produced every piece of information in his possession
      concerning evidence of the Satanic Temple’s profit motive.

       The Satanic Temple’s second set of requests include the cosmically overbroad demand

for information concerning “all individuals who have discoverable information on any legal issue

in this cause” (emphasis added), as well as facial demands for attorney work-product protected

from disclosure by Rule 26. See DE 120-2 at 2.

       Individuals who have discoverable information bearing on any legal issue in this matter

are too many to enumerate. They have been disclosed in disclosures and discovery responses



                                                 10
       Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 11 of 13



from, and depositions conducted by, the Cave Plaintiffs, the Orsi Consolidated Plaintiffs,

Intervenors, and Defendant. As such, the request plainly seeks information that is needlessly

cumulative and duplicative, and the undue burden and excessive expense of attempting to collect

such information far outweighs its likely benefit to any party.

       The Satanic Temple’s motion to compel contends that “the second set of discovery

requests seek information about the witnesses and documents with which the State attempts to

support the allegation that TST is a profit-generating front for its cofounders.” DE 120 at 2. But,

first, the information concerning the Satanic Temple’s profit motive is publicly available. The

Satanic Temple could have easily located it through a Google search for information concerning

its organization, just as Defendant did. Second, the Satanic Temple selectively quotes only a

single sentence from Defendant’s discovery email, see DE 120 at 2 ¶ 10, and it fails to attach it—

hiding the fact that Defendant had provided a list of every piece of information then in his

possession before the Satanic Temple filed its motion to compel. See Exhibit 1 (April 10

discovery email).

       Defendant has fully complied with his discovery obligations under the Federal Rules of

Civil Procedure. He has produced every piece of information in his possession concerning

evidence of the Satanic Temple’s profit motive and timely identified every witness. The Satanic

Temple’s blatant demands for work product are improper, and even if they weren’t, it has

“obtain[ed] the substantial equivalent of the materials by other means”—namely, by Defendant’s

disclosure of the relevant information concerning the Satanic Temple’s profit motive. Baker, 209

F.3d at 1054. Defendant simply has nothing more to produce. The Court should deny the Satanic

Temple’s motion.




                                                11
       Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 12 of 13



                                       CONCLUSION

       For the reasons set forth in Defendant’s discovery responses, DE 120-4, 120-5,

Defendant’s Exhibit 1, and herein, this Court should deny the Satanic Temple’s motion to

compel.

                                            Respectfully submitted,

                                            LESLIE RUTLEDGE
                                            Attorney General




                                              12
Case 4:18-cv-00342-KGB Document 123 Filed 04/24/20 Page 13 of 13



                             Nicholas J. Bronni (2016097)
                              Solicitor General of Arkansas
                             Vincent M. Wagner (2019071)
                              Deputy Solicitor General
                             Michael A. Cantrell* (2012287)
                              Assistant Solicitor General
                             William C. Bird (2005149)
                              Senior Assistant Attorney General
                             OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                             323 Center Street, Suite 200
                             Little Rock, AR 72201
                             Ph:     (501) 682-2007
                             Fax: (501) 682-2591
                             Michael.Cantrell@ArkansasAG.gov
                             *Counsel of Record

                             Gary L. Sullivan, Ark Bar No. 92051
                             Managing Attorney
                             Arkansas Secretary of State’s Office
                             Suite 256- State Capitol
                             500 Woodlane Avenue
                             Little Rock, AR 72201
                             PH: (501) 682-3401; Fax: (501) 682-1213
                             Email: gary.sullivan@sos.arkansas.gov

                             Hiram Sasser
                             Michael Berry
                             Lea Patterson
                             FIRST LIBERTY INSTITUTE
                             2001 West Plano Parkway, Suite 1600
                             Plano, TX 75075
                             Tel: (972) 941-6162
                             Fax: (972) 423-6162
                             hsasser@firstliberty.org
                             mberry@firstliberty.org
                             lepatterson@firstliberty.org

                             Attorneys for Secretary of State John Thurston




                               13
